On Applications for Rehearing

PER CURIAM.
The City of Arab (case 1930788) and the City of Gaylesville (case 1931057) filed applications for rehearing on the question of ret-roactivity decided in Part II of the opinion. No application was filed in case 1930949. The City of Arab reached a settlement and moved to dismiss its application. This Court grants that motion. The City of Gaylesville has also moved to dismiss its application, and this Court also grants its motion. The City of Arab’s application made substantial arguments in favor of partial retroactive application of its ordinance, but we defer further consideration on the issue of retroactive application of taxing ordinances or statutes, because we are dismissing the application. We note that the Court of Civil Appeals recently held, under somewhat different circumstances, that an amendment to a taxing statute could be applied retroactively. Smith v. Sears, Roebuck & Co., 672 So.2d 794 (Ala.Civ.App.1995). This Court has this date denied certiorari review of that decision, without opinion.
1930788 — MOTION GRANTED; APPLICATION DISMISSED.
1930949 — NO APPLICATION FILED.
1931057 — MOTION GRANTED; APPLICATION DISMISSED.
HOOPER, C.J., and MADDOX, ALMON, SHORES, HOUSTON, KENNEDY, INGRAM, and COOK, JJ., concur.